ORDER

PER CURIAM.
Defendant appeals after he was convicted by a jury of one count of the class C felony of tampering in the first degree, § 569.080, RSMo Supp.1992. The court found defendant to be a prior and persistent offender and sentenced him to a prison term of fifteen years. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An *879opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).